                       IN THE UNITED STATES DISTRJCT COURT
                   FOR THE EASTERN DISTRJCT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:20-CT-3136-BO



ARTEMIO GARCIA, JR. ,                       )
                                            )
                           Plaintiff,       )
                                            )
                  V.                        )                           ORDER
                                            )
FEDERAL BUREAU OF PRJSONS,                  )
                                            )
                           Defendant.       )


        This matter comes before the Court on plaintiffs counsel ' s motion to withdraw as attorney

ofrecord under Local Rule 5.2(e). (DE 29). For good cause shown, the motion to withdraw (DE

29) is GRANTED and counsel ' s appearance for plaintiff in this action is terminated . Plaintiff is

DIRECTED to file a notice of self-representation or cause new counsel to file a notice of appearance

within 21 days of this order. The failure to file a notice of self-representation or cause new counsel

to file a notice of appearance may subject plaintiff to sanctions, including but not limited to dismissal

or default judgment. A self-represented party is responsible for being familiar with and complying

with all applicable rules and pending deadlines in this action. The Clerk of Court is DIRECTED to

send the court' s form notice of self-representation to plaintiff.

        SO ORDERED. This          ( day of May 2020.




           Case 5:20-ct-03136-BO Document 31 Filed 05/08/20 Page 1 of 1
